Name: COMMISSION REGULATION (ECSC, EEC) No 2068/93 of 28 July 1993 repealing the Commission Regulation (EEC, ECSC) No 2725/92 concerning the prohibition of trade between the European Economic Community and the European Coal and Steel Community on the one hand and the Republics of Serbia and Montenegro on the other hand
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  political framework
 Date Published: nan

 29 . 7. 93 Official Journal of the European Communities No L 187/37 COMMISSION REGULATION (ECSC, EEC) No 2068/93 of 28 July 1993 repealing the Commission Regulation (EEC, ECSC) No 2725/92 concerning the prohibition of trade between the European Economic Community and the European Coal and Steel Community on the one hand and the Republics of Serbia and Montenegro on the other hand Whereas therefore the Commission Regulation (EEC, ECSC) No 2727/92 Q concerning the implementation of Council Regulation (EEC) No 2656/92 and Decision 92/470/ECSC has to be repealed as from 28 April 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 990/93 of 26 April 1993 (') repealing Regulation (EEC) No 2656/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montene ­ gro (2), Having regard to Council Decision 93/235/ECSC (3) repealing Decision 92/470/ECSC of 8 September 1992 concerning certain technical modalities in connection with the application of Decision 92/28 5/ECSC prohibi ­ ting trade between the European Coal and Steel Commu ­ nity and the Republics of Serbia and Montenegro (4), Whereas the repeal of Regulation (EEC) No 2656/92 and Decision 92/470/ECSC has taken effect on 2:8 April 1993 : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC, ECSC) No 2725/92 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as off 28 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission Leon BRITTAN Vice-President (') OJ No L 102, 28 . 4. 1993 , p. 14. I2) OJ No L 266, 12 . 9. 1992, p. 27. Regulation as last amended by Regulation (EEC) No 40/92 (OJ No L 7, 13 . 1 . 1993, p. 1 ). 0 OJ No L 102, 28 . 4. 1993, p. 17. (*) OJ No L 266, 12. 9 . 1992, p. 29 . Decision as last amended by Decision 93/8 /ECSC (OJ No L 7, 13. 1 . 1993, p. 11 ). O OJ No L 276, 19 . 9 . 1992, p. 18 . Regulation as amended by Commission Regulation (EEC, ECSC) No 3031 /92 (OJ No L 306, 22. 10 . 1992, p. 39).